DETAILED ACTION
	
This communication is in response to the Applicant Arguments/Remarks dated 3/23/2022. Claims 1-12 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered. A new combination of references was applied to disclose the amended claims limitations. Please see below.
The current application discloses method and system for hierarchical classification of documents – See the title.

Hill teaches at para. 221, for example, an automatic text classification system. A document may have one or more associated categories; 
para. 224: category suggestion engine may count the number of occurrences of each of the categories. Category suggestion engine may then assign a final score to the categories based on their number of occurrences. Category suggestion engine may then identify the highest scoring one or more categories and present them as suggestions for the search with the list of search results. Thus, the number of occurrences is the frequency of occurrence of each class/category in a text document.
Ramer teaches at para. 190-191: news such as current top stories, entertainment, business, technology etc. Thus, top categories of a taxonomy are displayed. The newly cited prior art: Northrup further teaches the document score using captured term density. Please see the cited columns and lines below. The combination of references does teach the amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US Pub. 20100306249) in view of Northrup (US 20190171875) and further in view of Ramer (US Pub. 20110258049).
As per claims 1, 9 and 12, Hill et al. teaches
a method of classifying a text document for a subject matter comprising: a) identifying top classes in one or more taxonomies (para. 8: determining categories for results identified in a list of search results/documents/pages, assigning scores to the categories, and presenting one or more high scoring ones of the categories as one or more category suggestions relating to the list of search results; para. 187: identify categories associated with documents in the group of documents, score the categories, and present one or more highest-scoring ones of the categories as one or more category suggestions; para. 220-221: fig. 1: web directory includes categories that form a hierarchy of business listings. The categories may be obtained from using an automatic text classification system/taxonomy. A document may have one or more associated categories),
a.capturing terms from the text document and frequency of occurrence for each individual class in the text document, b. computing document scores for each class (para. 8-9: assigning scores to the categories. Ranks the generated set of documents to obtain a relevance score for each document and calculates a local score value for the documents in the generated set, the local score value quantifying an amount that the documents are referenced by other documents in the generated set of documents; para. 187; para. 224: category suggestion engine may count the number of occurrences of each of the categories. Category suggestion engine may then assign a final score to the categories based on their number of occurrences. Category suggestion engine may then identify the highest scoring one or more categories and present them as suggestions for the search with the list of search results. Thus, the number of occurrences is the frequency of occurrence of each class/category in a text document; para. 230: final scores may be assigned to the categories based on a count of the number of occurrences of the categories). 

Hill does not explicitly teach document scores for each class including a confidence 10factor, where the document 
score includes using captured term density.
          Northrup teaches
document scores for each class including a confidence 10factor, where the document score includes using captured 
term density (para. 42, 53, 70: the document digitization engine applies as a factor for assigning a confidence level to a KVP whether the KVP has been previously determined to belong to a common macroblock; para. 73: FIG. 6 depicts an illustrative document image having macroblock identified by the document digitization engine; macroblock may be recognized as a macroblock without prior recognition of microblocks e.g. using an applied classifier such as a word density classifier (an area where text density is above a threshold may be identified as a macroblock), etc.; para. 107: the document metadata 140 is used as an input to the semantic normalization engine, particularly in order to assess a confidence score on a likelihood of a candidate key being an alias to a known key.)
c. computing top classes for each taxonomy using the document scores and confidence factor (para. 32: the document digitization engine may determine metadata for objects in the document image. Metadata which defines digitized computational data may include, for example, characteristics metadata such as content, position, and style, key-value-pairs metadata which may include associated confidence levels, and relative styling metadata which specifies styling at an area of a document in relation to a larger area. The output metadata may be organized to specify a taxonomy indicating hierarchical relationships between objects of a document image; para. 42, 85-87: proceed directly to output putting metadata e.g. to a process interface  based on all confidence levels being above a threshold which may be more likely with a reliable and trained document class in semantic database; referring to the output metadata of FIG. 9, document digitization engine may output metadata that is organized to specify a taxonomy indicating hierarchical relationships between objects of a document image). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hill with the teachings of Northrup to effectively organize or classify data contents in documents into classes/topics in order to facilitate searches and retrievals of data for users.
	Hill and Northrup do not explicitly teach displaying the top classes and confidence factor for each top class separately.
	Ramer teaches
	c. computing top classes for each taxonomy using the document scores and confidence factor (para. 191: news such as current top stories, entertainment, business, technology etc.; para. 221, 382-384: classification within a taxonomy of content. The factor may be a time, date, location, or any other temporal, geographic, physical, or conceptual context etc.; para. 439, 987, 1167: segment assignment may be based on the segment definitions, the analysis module scoring users may be based on segment definitions and associate users to zero or more segments, along with a confidence score); 
b) developing an explanation for the classification of said text document, including 15displaying the top classes and confidence factor for each top class separately, including listing at least some of the captured terms from the text document (para. 169, 189, 1167-1168: a keyword assignment process may include analyzing the user level raw data to associate a configurable number of keywords/key phrases to specific user profiles, along with a confidence score; para. 1638, 1750: displaying a score for each source page/document).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hill and Northrup with the teachings of Ramer to efficiently organize or classify data contents in documents into classes/topics in order to facilitate searches and retrievals of data for users.

As per claims 2 and 10, Hill teaches
computing document scores for each class including assigning a weight to title, summary, or term density for different zones in said text 20document (para. 219: generate an IR score based on where the search terms occur within the document, e.g., title, content, etc.) or characteristics of the search terms (e.g., font, size, color, etc.).)  

As per claims 3 and 11, Hill teaches at para. 218: identify documents that contain the search terms as a phrase.
	Hill and Northrup do not teach using rules as regular expressions to capture grammatical and semantic variations.
	Ramer teaches
capturing terms from the text document including using rules as regular expressions to capture grammatical and semantic variations (para. 255, 427: relevance may be based upon semantic similarities; para. 529: various texts on a mobile content website may include terms (words, phrases, expressions, and the like) which are relevant in one or more ways to the product, service, business, function, or purpose of the mobile content website); para. 1435).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hill and Northrup with the teachings of Ramer to provide better organization or categorizations of data in documents in order to facilitate search and retrievals of data for users.

As per claim 254, Hill teaches
capturing terms from the text document for a subclass, computing scores for said subclass, and using the scores for said subclass to contribute to a score for a parent class (para. 195: the rank of a node is recursively defined as a function of the ranks of its parent nodes; para. 200: categories that form a hierarchy including sub-categories and sub-sub-categories).  

As per claim 5, Hill teaches
capturing terms including capturing contributions from one or 30more child subclasses of each of said individual classes (fig. 1; para. 200: categories that form a hierarchy including sub-categories and sub-sub-categories; para. 218-219).  

As per claim 6, Hill teaches
identifying top classes using evidence from each individual classes, including any child or grandchild, or further descendant subclass of each of said individual class (para. 187: identify categories associated with documents in the group of documents, score the categories, and present one or more highest-scoring ones of the categories as one or more category suggestions; para.195, 278).  

As per claim 7, Hill teaches
said capturing terms from the text document including capturing frequency of occurrence of a term (para. 219, 223- 224: number of occurrences of each of the categories; para. 230-231: the category scores may, in one implementation, be based on the scores (which determine the position) of the associated documents in the list of search results. The scores for each of the categories may then be combined (e.g., added) to identify a final score assigned to the category (block 550). In another implementation, final scores may be assigned to the categories based on a count of the number of occurrences of the categories).  Ramer also teaches frequency of occurrence of a term/category (para. 305, 430-431.)

As per claim 8, Hill teaches
combining evidence from terms (para. 278: a link-based ranking system, such as PageRank, makes the assumption that a link from a page u to a page v can be viewed as evidence that page v is an "important" page). Hill and Northrup do not explicitly teach including 10ambiguous and unambiguous terms.
	Ramer teaches 
including 10ambiguous and unambiguous terms (para. 131, 261, 996: a Category Class may be associated with a deeper taxonomy present within the search query (e.g., hip hop, NFL, soccer, cameras) and include bubble up content/topics that may help users to disambiguate a query). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hill and Northrup with the teachings of Ramer to provide better organizations or categorizations of data for better searching, retrieving or displaying of data to the users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodriguez (US 20110143811) teaches at para. 477: Metadata is then harvested from Flickr for each of these images, and the descriptive terms are parsed and ranked by frequency of occurrence: Cisco (18) Phone (10) Telephone (7) VOiP (7) IP (5) etc.; para. 513: one or more of the metadata terms contributed by the classifier may have a further sub-tag pointing to an on-line glossary that aids in understanding the assigned terms. The glossary may further indicate a probability density function, indicating that the mean time meant by "afternoon" is 3:30 pm, the median time is 4:15 pm, and the term has a Gaussian function of meaning spanning the noon to 7 pm time interval; para. 642: establish a taxonomy of image subjects and corresponding responses. A tree structure can be used, with an image first being classed into one of a few high level groupings (e.g., person/place/thing), and then each group being divided into further subgroups; para. 948-952: the display presents a map of the newspaper page layout, with different articles/advertisements shown in different colors; para. 1076: contextual data can be used throughout the detailed embodiments to further enhance operation; para. 304: Context-based rules consequently dictate that it presents a non-commercial link first. Top ranked of this type is a Wall Street Journal review of the book, which goes to the top of the presented list of links Decorum. Render et al. (US20080249999) teaches at para. 11: occurrence of words, frequencies; para. 20-21: hierarchical classifier; para. 28: identifies ambiguous documents; fig. 3: confidence score of documents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        7/2/2022





/ALEX GOFMAN/Primary Examiner, Art Unit 2163